DETAILED ACTION
Status of the Claims
1.	Claims 1-7 and 9-15 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael M. McCraw on 9/1/2021

The application has been amended as follows: 
	Claim 2, line 4, delete the instance of “the scanning” and replace with --a 

scanning--.

	Claim 7, line 1, delete the instance of “variable”.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “identifying one or more peaks in the set of readings, and determining the concentration of the electrolyte of the electrochemical sensor by applying a predetermined correlation to a voltage difference between the identified peaks” and of independent claim 11 with particular attention to the limitation “a 
The closest prior art of record is considered to be Pratt et al. (US 2013/0087456). Pratt discloses performing diagnostic measurement of the electrolyte within the electrochemical cell [Paras. 0004, 0014, 0023-0026]), the method comprising: performing a measurement such as cyclic voltammetry on a microelectrode in the sensor [Para. 0026]); measuring the redox potential from the voltammagram [Para. 0026; Figs. 2 and 3]); the cyclic voltammagrams comprise peaks due to adsorbed hydrogen generation (A) and corresponding stripping (B) [Paras. 0026, 0046-0048; Figs. 2-3]). Pratt also discloses the structure of the electrochemical sensor substantially similar to that of the instant application (with regards to instant claim 11), including a housing 26, electrolyte E, plural electrodes (20/22/24) and control circuitry 10c [see Fig. 1]. 
Pratt is silent on identifying two distinct peaks in a cyclic voltammogram wherein the difference between the two peaks is correlated with the concentration of the electrolyte. There is therefore no teaching, suggestion, or motivation for one skilled in the art to modify Pratt to identify one or more peaks in the set of readings and determining the concentration of the electrolyte of the electrochemical sensor by applying a correlation to a voltage difference between the identified positions of the at least two peaks”, as required by instant claim 1, or to modify the controller of Pratt such that the controller is capable of and specifically configured for generating “a variable set of readings from the scanning voltammetry scan using oxide formation and reduction peak(s) and determine a correlation by plotting the variable set of readings and the plurality of electrolyte concentrations”, as required by instant claim 11. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1 or 11. Claims 3-7, 9 and 10 and 12-15 are dependent from or otherwise include the limitations of claims 1 or 11 and are allowable for the same reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796